DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 28, 2021 has been entered. Claims 1-19 are pending. No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960).
Regarding claims 1-2 and 4, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 5, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 6, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 7, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).
Regarding claim 8, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Regarding claims 9, 10, 12 and 16, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame 
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have 
Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 11, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 13, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 14, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 15, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Mody (US Patent No. 6,676,982 B2; Jan. 13, 2004).
Regarding claim 17, Riddle a delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a cereal comprising a delivery system. 
Riddle teaches that the delivery system comprises at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
While Riddle teaches a cereal comprising the delivery system as described above, Riddle fails to specifically teach a cereal bar comprising dry ingredients and a binder along with the delivery system.

As it is known in the art for a cereal bar to contain sesame seeds, it would have been obvious for the consumable of Riddle to be a cereal bar as taught by Mody, thereby comprising dry ingredients and a binder. Doing so would yield the predictable result of providing a nutritional cereal bar having a delivery system for imparting a desired flavor to the cereal bar. 
Regarding claim 18, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 19, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues on pages 2-3 that Riddle fails to teach the claimed range of non-aqueous flavorant having an octanol/water partitioning coefficient logP of less than 
These arguments are not found persuasive. As stated above in the rejection, Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
The examiner notes that the amount taught by Riddle, 0.5%, and the amount claimed, 1%, are only 0.5% off. These values are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Further, it would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Also, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


With respect to Riddle failing to disclose a flavorant having an octanol/water partitioning coefficient logP of less than 3, the examiner notes that the instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, which is the same as claimed, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. The claims are broad and do not recite a specific flavorant. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils, which is what Riddle teaches, and therefore the flavor oil of Riddle meets the claim. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, given the broadness of the claims, wherein the flavorant is not specified and the size and type of seeds are not specified, it is well within the ordinary skill in the art to vary the amount of type of ingredients to result in a delivery system having desired properties. Riddle teaches the same ingredients as claimed and therefore it would have 
	For the reasons stated above, applicant arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791